Dn       t oi A         1 C                                        PD-1214-15
                        PD -±Z±4__Lb                                      COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                         Transmitted 11/9/2015 2:09:02 PM
                                                                          Accepted 11/10/2015 4:22:45 PM
                                                                                          ABELACOSTA
                                                                                                  CI FRK
         THE COURT OF CRIMINAL APPEALS OF TEXAS; AUSTIN, TEXAS


                                                                            FILED IN
NATHAN BURGESS, Appellant                                     COURT OF CRIMINALAPPEALS

v-                                                                     November 10, 2015

THE STATE OF TEXAS, Appellee                                        ARF| ArncTA r, pRk"
ON APPEAL IN CAUSE NO. 05-14-00216-CR                               AbtLAOU^IA, OLtKK_^
FROM COURT OF APPEALS DALLAS TX                                               4Y^*~*"*^
APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE HIS BRIEF                        1-1*-"'
                                                                                  l>l
                                                                                          PC
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS OF TEXAS:                            (( - I^ "*.
Pursuant to TEX. R. APP. P., 10.1,10.5(b], and 38.6(d), Indigent Appellant, NATHAN

BURGESS files his Second Motion to Extend Time for Filing Appellant's Brief, and in

support of his motion he shows the following:



Appellant's appeal brief is currently due on NOVEMBER 17th, 2015.

Appellant now requests a sixty (60) day extension of time to file Appellant's brief,

making the brief due on or about January 17th, 2015, or a time permitted by the

court based on the following criteria beyond the control of appellant:



Appellant relies on thefollowing reasons to explain the need for the extension:

- Appellant's Counsel, Attorney Alan Kramer Taggart, withdrew July 16th-2014 from

the case. It has been determined that Attorney Taggart had been improperly

appointed. Attorney Taggart never filed an application in 2013 or 2014 to be added

to the master list of attorneys from which court appointments are lawfully made in

Collin County per the Fairness Act. Appellant therefore believes that Attorney
NO. 05-14-00216-CR NATHAN E BURGESS VS. THE STATE OF TEXAS
Taggart	   was	   professionally	   and	   legally	   unqualified	   to	   represent,	   as	   Collin	   County	  

places	   certain	   requirements	   on	   appointed	   attorneys	   (e.g.,	   continuing	   education).	  

Appellant	   is	   very	   concerned	   that	   court	   staff	   conspired	   to	   his	   detriment.	  

Unfortunately,	  Judge	  Corinne	  Mason	  refused	  to	  consider	  this	  any	  kind	  of	  violation	  of	  

Appellant’s	  rights	  and	  no	  mention	  was	  made	  of	  new	  trial,	  she	  then	  recused	  herself	  

on	  July	  18th,	  2014	  after	  appointing	  Mr.	  Schultz	  on	  July	  16th,	  2014	  from	  the	  bench.	  	  	  

	  

The	   clerk’s	  office	  shows	  the	  court	  officially	  appointed	   Attorney	   William	   Schultz	  on	  

July	   22nd,	   2014,	   to	   represent	   Appellant	   on	   appeal	   in	   the	   place	   of	   Attorney	   Taggart.	  

Appellant	   began	   immediately	   on	   July	   16th,	   2014	   to	   attempt	   contact	   with	   his	   new	  

counsel.	  Again,	  Appellant’s	  brief	  was	  due	  in	  the	  Dallas	  COA	  approximately	  the	  next	  

week.	   After	   many	   unsuccessful	   attempts	   to	   reach	   Attorney	   Schultz	   at	   his	   own	  

number,	   Appellant	   contacted	   the	   Office	   of	   Indigent	   Defense	   in	   Collin	   County.	   The	  

secretary	   was	   able	   to	   locate	   Attorney	   Schultz.	   Appellant	   and	   Attorney	   Schultz	  

communicated	  very	  briefly	  on	  the	  phone,	  for	  a	  period	  of	  approximately	  two	  minutes.	  

Attorney	  Schultz	  immediately	  told	  Appellant	  that	  he	  was	  busy,	  he	  had	  no	  time,	  and	  

there	  would	  be	  no	  physical	  meeting	  to	  discuss	  the	  case.	  Appellant	  was	  professional	  

and	  courteous.	  When	  Appellant	  objected,	  Attorney	  Schultz	  informed	  Appellant	  that	  

he	   had	   no	   options.	   Appellant	   would	   have	   no	   say	   at	   all	   in	   the	   matter	   and	   hung	   up	   the	  

telephone.	  Plaintiff	  never	  had	   a	   physical	  meeting	  with	  Mr.	  Schultz.	  During	  a	  hearing,	  

while	   in	   the	   courtroom,	   Attorney	   Taggart	   had	   suggested	   that	   he	   had	   spoken	   prior	  

with	   Attorney	   Schultz.	   Attorney	   Schultz’	   unprofessional	   behavior	   made	   this	  

apparent.	  Appellant	  is	  very	  concerned	  for	  his	  liberty.	  Appellant	  has	  maintained	  his	  


NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
innocence	  and	  has	  remained	  fully	  convinced	  that	  –	  if	  not	  for	  an	  improper	  conspiracy	  

and	   corruption	   in	   the	   courtroom	   and	   others	   –	   his	   case	   would	   have	   been	   thrown	   out	  

even	   before	   it	   began.	   Appellant	   understood	   that	   his	   brief	   was	   due	   promptly	   and	   the	  

appointed	  attorney	  needed	  to	  give	  attention	  to	  the	  case	  so	  that	  he	  could	  understand	  

the	  case	  from	  appellant’s	  viewpoint,	  not	  only	  from	  the	  ambiguously	  written	  stories	  

on	   the	   record.	   Appellant	   got	   into	   communication	   with	   the	   State	   Bar	   of	   Texas,	   the	  

Office	  of	  Indigent	  Defense,	  and	  the	  State	  Commission	  on	  Judicial	  Conduct.	  Appellant	  

also	   attempted	   to	   work	   with	   Judge	   Mason	   and	   Judge	   Barnett	   walker	   to	   force	  

communication	   between	   his	   appointed	   counsel	   and	   himself.	   Otherwise,	   Appellant	  

wanted	  to	  have	  another	  attorney	  who	  would	  properly	  advocate	  for	  him,	  as	  required	  

by	  the	  State	  Bar	  of	  Texas	  and	  the	  Office	  of	  Indigent	  Defense	  in	  Collin	  County	  via	  the	  

Fairness	  Act.	  Appellant	  believed	  that	  he	  was	  and	  still	  is	  due	  a	  new	  trial,	  due	  to	  the	  

misconduct	   among	   the	   court	   staff	   and	   legal	   representation	   by	   an	   attorney	  

unqualified	   for	   appointment	   in	   2012,	   2013	   and	   2014,	   by	   the	   Office	   of	   Indigent	  

Defense	   according	   to	   the	   indigent	   coordinator.	   However,	   Appellant	   does	   not	   know	  

how	   to	   effect	   this	   outcome.	   At	   this	   point,	   Attorney	   Schultz	   has	   manifested	   his	  

unwillingness	   and	   inability	   to	   be	   of	   any	   great	   help,	   so	   Appellant	   is	   now	   busy	  

concerning	  himself	  with	  his	  own	  pursuit	  of	  justice.	  

	  

Appellant	   sought	   to	   recuse	   the	   Appellant	   Counsel	   on	   several	   occasions,	   both	   by	  

submitting	  DISMISS	  AND	  SUBSTITUTION	  OF	  COUNSEL	  requests	  to	  the	  Collin	  County	  

Court	   at	   Law	   and	   The	   COA	   in	   Dallas,	   without	   success;	   he	   was	   told	   he	   could	   not	   have	  




NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
hybrid	   representation	   and	   would	   have	   to	   keep	   the	   court	   appointed	   attorney.	  

Consequently,	  Appellant	  had	  to	  keep	  Mr.	  Schultz	  until	  now.	  	  

	  

Currently,	  Appellant	  has	  sought	  since	  September	  21st,	  2015	  to	  dismiss	  the	  attorney,	  

Mr.	  Schultz.	  He	  has	  had	  to	  even	  threaten	  a	  lawsuit	  to	  inspire	  Mr.	  Schultz	  to	  send	  him	  

the	   file	   from	   which	   he	   wrote	   the	   Appellant	   brief,	   but	   to	   date,	   Appellant	   has	   only	  

received	  approximately	  18	  pages	  from	  the	  attorney.	  The	  18	  pages	  include	  the	  COA	  

Memorandum,	   and	   a	   larger	   quantity	   of	   pages	   from	   a	   random	   site	   with	   some	   print	  

out	   of	   rules	   and	   regulations	   of	   sorts.	   Appellant	   believes	   he	   has	   a	   right	   to	   use	   he	  

complete	  file	  to	  write	  his	  Appeal	  Brief	  and	  it	  appears	  to	  Appellant	  that	  his	  ex	  court	  

appointed	   attorney	   is	   seeking	   to	   do	   damage	   to	   Appellant’s	   chances	   of	   writing	   a	  

successful	   and	   winning	   appeal	   brief.	   He	   has	   been	   contacted	   repeatedly	   requesting	  

these	  files	  and	  has	  said	  he	  has	  no	  files	  to	  transfer.	  Appellant	  wants	  to	  know	  which	  

files	  he	  used	  to	  write	  the	  appeal	  brief;	  and	  can	  not	  imagine	  how	  the	  attorney	  could	  

have	   known	   the	   extents	   of	   law	   that	   might	   be	   applicable	   as	   relating	   to	   the	  

constitutional	   issues	   involved	   in	   his	   case,	   as	   well	   as	   details	   that	   occurred	   that	   are	   of	  

major	   importance	   to	   the	   truth	   of	   the	   testimony	   given	   during	   testimony	   and	   cross	  

examination	  without	  a	  record	  to	  work.	  	  

	  

Appellant	  will	  not	  delve	  into	  the	  labyrinth	  of	  personal	  injuries	  that	  this	  attorney	  has	  

caused	   Appellant,	   however,	   he	   will	   simply	   say,	   he	   has	   not	   been	   represented	   in	   a	  

professional	   manner	   worthy	   of	   a	   career	   attorney.	   	   For	   example,	   the	   case	   involves	  

Mens	  Rea,	  Intentionally,	  Willingly,	  Knowingly,	  which	  was	  not,	  required	  elements	  of	  


NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
the	   prosecution,	   however,	   it	   was	   added,	   yet	   not	   proven	   by	   the	   prosecution	   during	  

trial,	   nor	   considered	   in	   the	   COA	   opinion,	   unless	   that	   is	   the	   reason	   for	   the	   lack	   of	  

evidence	   to	   convict	   in	   the	   Conclusions	   of	   law	   in	   the	   next	   to	   last	   paragraph	   of	   the	  

memorandum	   opinion,	   however,	   the	   appointed	   attorney	   did	   not	   challenge	   mens	   rea	  

in	  his	  appeal	  brief.	  He	  attorney	  now	  will	  not	  turn	  over	  the	  file	  so	  Appellant	  can	  have	  

a	   fair	   chance	   at	   writing	   his	   appeal	   brief	   to	   challenge	   the	   prosecution	  on	  this	  issue.	  

Obviously,	  the	  Appointed	  Attorney	  is	  doing	  what	  he	  can,	  intentionally	  or	  negligently,	  	  

to	   hinder	   Appellant’s	   success.	   He	   was	   on	   file	   as	   representing	   attorney	   during	  

plenary	  power	  of	  COA,	  yet	  did	  nothing	  to	  move	  the	  court	  to	  reconsider,	  he	  only	  sat	  

silently,	   and	   now	   refuses	   to	   withdraw	   as	   counsel,	   seemingly	   holding	   Appellant	  

hostage	   for	   some	   unknown	   reason,	   or	   simply	   to	   try	   to	   control	   and	   harass	   the	  

appellant.	  	  

	  

The	   appointed	   attorney	   has	   also	   been	   made	   aware	   that	   the	   COA	   Dallas,	   has	   made	  

Appellant	  aware	  that	  he	  has	  not	  formally	  withdrawn	  from	  the	  case,	  even	  though	  he	  

has	   no	   intention	   of	   filing	   any	   documents	   with	   the	   court,	   and	   Appellant	   has	   “Fired”	  

the	  Attorney	  written	  clearly	  in	  an	  email,	  and	  consistently	  told	  the	  attorney	  he	  does	  

not	  want	  his	  representation	  past	  his	  unsuccessful	  attempt	  at	  the	  COA	  appeal	  brief.	  

Even	   the	   COA	   found	   there	   was	   not	   sufficient	   evidence	   to	   convict	   the	   Appellant	   in	  

their	  conclusion	  of	  law,	  however,	  affirmed	  the	  County	  decision.	  	  So,	  by	  not	  passing	  

along	  the	  file	  as	  necessary;	  by	  not	  withdrawing	  from	  the	  COA	  Case	  presently	  in	  this	  

Court,	  he	  is	  hindering	  the	  timely	  work	  of	  the	  Appellant	  and	  causing	  personal	  injury	  

to	  Appellant,	  and	  delay	  in	  this	  court,	  and	  Appellant	  has	  to	  now	  seek	  the	  grace	  and	  


NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
favor	  of	  the	  court	  for	  additional	  time	  to	  attain	  the	  complete	  and	  accurate	  copy	  of	  the	  

record,	   which	   should	   have	   been	   diligently	   provided	   to	   him	   by	   this	   attorney,	   Mr.	  

William	   Schultz.	   	   Appellant	   will	   need	   time	   to	   ascertain	   these	   files,	   write	   his	   brief,	  

therefore,	   he	   is	   requesting	   from	   the	   court	   to	   not	   be	   placed	   in	   a	   position	   of	   having	   to	  

attempt	   to	   write	   his	   appeal	   without	   all	   available	   case	   files,	   and	   adequate	   time	   to	  

write	  his	  brief.	  	  

	  

Also,	  the	  attorney	  did	  not	  request	  the	  court	  reporters	  to	  provide	  court	  transcripts	  of	  

all	   court	   hearings,	   or	   the	   reporters	   have	   not	   followed	   such	   requests	   by	   filing	   the	  

original	  copies	  of	  all	  files	  in	  this	  instant	  criminal	  case	  with	  the	  County	  Court	  at	  Law	  

Clerks	  Office	  in	  a	  timely	  manner,	  based	  on	  the	  fact	  that	  this	  case	  has	  now	  passed	  3	  

years	  old	  as	  of	  July	  13th,	  2015.	  Appellant	  has	  left	  voice	  messages	  and	  afterward	  he	  

has	   sent	   follow-­‐up	   notices	   in	   email	   form	   to	   most	   all	   the	   court	   reporters	   that	   have	  

been	   associated	   with	   this	   case,	   and	   have	   only	   received	   and	   answer	   from	   one	  

reporter,	   but	   even	   she	   was	   not	   obliged	   to	   provide	   these	   documents	   without	  

considerable	   legwork	   from	   Appellant.	   Appellant	   will	   need	   time	   to	   get	   all	   these	  

reporters	   records	   which	   were	   not	   asked	   for	   and	   provided	   for	   which	   should	   have	  

been	  part	  of	  the	  attorney’s	  record,	  or	  possibly,	  they	  simply	  were	  not	  provided	  by	  the	  

associated	  court	  reporters	  of	  this	  case.	  Plaintiff	  would	  not	  be	  in	  this	  situation	  if	  the	  

attorney	   would	   have	   simply	   done	   his	   job,	   then	   the	   file	   would	   be	   complete	   and	   when	  

presented	   to	   Appellant	   upon	   completion	   of	   the	   attorney’s	   work,	   Appellant	   would	  

have	  already	  received	  the	  complete	  file	  and	  he	  would	  have	  been	  ready	  to	  begin	  the	  

brief	  to	  be	  filed	  timely.	  Appellant	  has	  up	  to	  this	  last	  week,	  as	  the	  court	  is	  aware	  from	  


NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
the	   many	   phone	   calls,	   been	   in	   contact	   with	   these	   individuals	   and	   even	   the	   County	  

Clerk	   at	   Law	   Office	   without	   success	   at	   getting	   a	   complete	   record;	   he	   has	   a	   partial	  

record,	   but	   not	   a	   complete	   record,	   which	   is	   necessary	   to	   write	   an	   accurate,	  

persuasive,	  and	  forceful	  appeal.	  	  

	  

Appellant	   has	   contacted	   the	   prosecutor’s	   office,	   Mr.	   John	   Rolater,	   and	   has	   been	   kept	  

him	  informed	  of	  these	  missing	  documents	  for	  the	  last	  three	  weeks,	  as	  well	  as,	  other	  

altered,	  and	  /	  or	  forged	  documents	  in	  the	  file;	  as	  well	  as,	  missing	  documents	  from	  

Judge	   Mary	   Murphy	   that	   authorized	   3	   recusal	   hearings,	   as	   well	   as,	   the	   court	  

transcripts	   of	   those	   hearings.	   There	   does	   not	   seem	   to	   be	   a	   record	   even	   in	   the	   Clerks	  

Records	   making	   reference	   to	   these	   hearings.	   Also,	   the	   three	   dismissals,	  

(withdrawals),	   of	   the	   court	   appointed	   attorneys	   have	   valuable	   information	   critical	  

to	   Appellant’s	   case	   brief.	   Appellant	   desires	   all	   records	   to	   present	   to	   the	   court	   and	  

does	  not	  believe	  that	  he	  should	  be	  made	  to	  proceed	  until	  all	  the	  files	  are	  available	  

for	  review	  before	  this	  court.	  These	  are	  not	  tactical	  issues	  with	  Appellant	  himself,	  but	  

with	  the	  trial	  court,	  and	  post	  trial	  hearings,	  and	  Mr.	  Schultz,	  the	  appointed	  attorney	  

that	   Appellant	   has	   tried	   to	   dismiss	   without	   success.	   Even	   the	   trial	   attorney,	   Mr.	  

Taggart	   has	   made	   Appellant	   aware	   that	   he	   still	   has	   retained	   case	   records	   and	   has	  

those	   files	   in	   his	   possession.	   (Mr.	   Taggart	   did	   provide	   a	   file	   after	   his	   dismissal,	  

however,	  Appellant	  can	  not	  be	  certain	  as	  to	  the	  completeness	  of	  that	  file.	  Mr.	  Taggart	  

was	  ordered	  by	  the	  court	  to	  turn	  all	  files	  over	  to	  Mr.	  Schultz,	  however,	  Mr.	  Schultz	  

says	   he	   never	   received	   any	   files	   and	   does	   not	   have	   any	   files).	   	   Appellant	   has	  




NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
requested,	  and	  then	  demanded	  the	  return	  of	  all	  his	  files,	  but	  has	  not	  received	  them	  

at	  this	  time.	  	  

	  

Plaintiff	   could	   write	   more,	   but	   will	   refrain	   since	   this	   is	   simply	   a	   motion	   for	   an	  

extension	  of	  time	  to	  file	  his	  Appellant	  Brief,	  and	  not	  a	  brief	  against	  his	  conviction.	  	  

	  

WHEREFORE,	  PREMISES	  CONSIDERED,	  Indigent	  Appellant	  requests	  that	  this	  	  

Court	  grant	  this	  Motion	  and	  extend	  the	  date	  for	  Appellants	  to	  file	  his	  brief	  by	  no	  less	  

than	   sixty	   (60)	   days	   or	   a	   time	   permitted	   by	   the	   court	   based	   on	   circumstances	  

beyond	  the	  control	  of	  Appellant,	  being	  up	  to	  and	  including	  January	  17th,	  2016.	  	  

Indigent	  Appellant	  additionally	  requests	  all	  other	  relief	  to	  which	  he	  may	  be	  entitled,	  

including	  ordering	  all	  parties	  at	  this	  late	  date	  to	  provide	  the	  documents	  to	  Appellant	  

without	  cost	  so	  that	  he	  may	  write	  his	  brief	  to	  this	  court,	  and	  ordering	  proof	  of	  the	  

qualifications	  of	  the	  court	  appointed	  trial	  attorney,	  Mr.	  Taggart.	  Plaintiff	  believes	  the	  

complete	   record	   will	   prove	   to	   the	   court	   that	   his	   case	   should	   be	   dismissed	   or	   new	  

trial	  ordered	  in	  a	  different	  venue.	  	  

	  
	  
Respectfully	  submitted,	  	  
	  
	  


	                               	  
	  
Nathan	  Earl	  Burgess	  4101	  S	  Custer	  Road,	  Apt	  3313	  	  
McKinney,	  TX	  75070	  Tel:	  (972)	  971-­‐8361	  Fax:	  (972)	  232-­‐2356	  	  
Email:	  pilotschoice@hotmail.com	  	  
	  
	  

NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                  CERTIFICATE	  OF	  SERVICE	  
                                                             	  
	  
Pursuant	   to	   TEX.	   R.	   APP.	   P.	   9.5,	   I	   certify	   that	   a	   true	   copy	   of	   Appellant's	   Motion	   to	  
Extend	   Time	   to	   File	   Brief	   was	   served	   on	   Appellee’s	   Attorney,	   John	   R.	   Rolater,	   Jr.,	   via	  
electronic	  email	  on	  November	  9th,	  2015	  in	  a	  manner	  allowed	  by	  the	  rules:	  	  
	  
John	  R.	  Rolater,	  Jr.	  Collin	  County	  District	  Attorney’s	  Office	  	  
Appellate	  Division	  2100	  Bloomdale	  Road,	  Suite	  100	  	  
McKinney,	   TX	   75071	  (972)	   548-­‐4323	  (972)	   424-­‐1460	   (metro)	  (214)	   491-­‐4860	  
(fax)	  Email:	  jrolater@co.collin.tx.us	  	  
	  
	  


                                	  
Nathan	  E.	  Burgess	  	  
	  
	  
Nathan	  Earl	  Burgess	  4101	  S	  Custer	  Road,	  Apt	  3313	  	  
McKinney,	  TX	  75070	  Tel:	  (972)	  971-­‐8361	  Fax:	  (972)	  232-­‐2356	  	  
Email:	  pilotschoice@hotmail.com	  	  

NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
	  




NO.	  05-­‐14-­‐00216-­‐CR	  	  NATHAN	  E	  BURGESS	  VS.	  THE	  STATE	  OF	  TEXAS	  
	  
  From: Nathan Burgess pilotschoice@hotmail.com
Subject: RE: Transcripts, 001-86625-2012, (002-86625-2012)
   Date: November 5, 2015 at 4:56 PM
     To: jdugger@co.collin.tx.us


Thank&you,&

If&you&can&make&the&original&and&get&that&to&the&county&court&at&law&clerks&oﬃce.&Then&we&can
work&on&the&copies&needed&for&the&court&and&appeal.&

Thank&you

Nathan&Burgess

>&From:&jdugger@co.collin.tx.us
>&To:&pilotschoice@hotmail.com
>&Subject:&RE:&Transcripts,&001I86625I2012,&(002I86625I2012)
>&Date:&Thu,&5&Nov&2015&21:25:58&+0000
>&
>&Mr.&Burgess:&The&hearing&dates&I've&been&able&to&ﬁnd&where&this&case&was&heard&in&the&296th
District&Court&are&8I19I14,&9I3I14&and&9I18I14.&If&there&are&other&dates,&please&let&me&know.
Thanks.
>&
>&Jan&Dugger
>&Oﬃcial&Court&Reporter
>&296th&District&Court
>&2100&Bloomdale&Road
>&McKinney,&TX&75071
>&Phone:&(972)&548I4407
>&jdugger@co.collin.tx.us
>&
>&IIIIIOriginal&MessageIIIII
>&From:&Nathan&Burgess&[mailto:pilotschoice@hotmail.com]&
>&Sent:&Thursday,&November&05,&2015&3:20&PM
>&To:&Jan&Dugger
>&Cc:&Nathan&Burgess
>&Subject:&Transcripts,&001I86625I2012,&(002I86625I2012)
>&
>&Janet&Duggar,
>&
>&Good&Day&Ma’am
>&
>&Per&the&JVCC&Compliance&Staﬀ&I’m&wrifng&this&request&to&you&to&politely&request&the&documents
that&you&recorded&in&my&case&in&Collin&County&speciﬁcally&the&recusal&of&Judge&Barneh&Walker,
and&any&other&recording&that&you&have&associated&with&my&case,&cited&as&001I86625I2012,&or
002I8625I2012.&Judge&Corrine&Mason&and&Judge&Barneh&Walker.
>&
>&
>&Nathan&Burgess&requests&copies&of&the&transcripts&from&all&hearings&that&you&were&responsible
for&in&his&case&cited&as&STATE&OF&TEXAS&V.&NATHAN&EARL&BURGESS,&CASE&NO.&001I86625I2012,
002I86625I2012.
>&
>&These&items&were&recorded&in&the&296th&District&Court&at&Law&Judge&John&Roach,&the&inifal
record&begins&on&August&15th,&2014.&You&should&have&a&record&of&all&associated&acfvity.&
>&
>&These&items&should&have&all&been&requested&by&the&court&appointed&ahorney&William&Schultz.&
>&
>&Please&provide&the&original&of&the&documents&according&to&law&to&the&Collin&County&At&Law
Clerks&Oﬃce,&prior&to&outsourcing&these&to&the&court,&or&myself,&or&Prosecutors&oﬃce.&
>&
>&I&was&approved&as&indigent&with&appoint&ahorney&so&this&should&be&without&costs&to&me
personally.&
>&
>&I&am&sure&that&the&Court&of&Appeals&of&Texas&In&Ausfn&Texas&will&also&be&requiring&these
documents&as&well,&so&I&would&appreciate&as&expedifous&service&as&possible.&
>&
>&The&appeal&is&due&November&17th,&2015&or&as&the&court&permits&extension.&
>&
>&Please&advise&as&to&when&you&can&these&documents&available&that&were&not&provided&in&the
Clerks&Record.&Remember,&the&rule&is&that&the&original&must&be&ﬁled&with&the&Clerks&Oﬃce&before
otherwise&distribufng.&
>&
>&Thank&you,
>&
>&I&am&sure&you&have&all&the&records&as&to&what&ﬁles&need&to&be&provided;&I&am&requesfng&any&and
all&ﬁles&related&to&the&case&including&recusals,&Ahorney&Dismissals,&and&subsftufons,&and&Or
withdrawals;&speciﬁcally&to&William&Schultz,&I&realize&this&ﬁle&may&take&you&a&fme&to&provide,&but
please&advise&as&to&exact&fme&that&I&can&request&extension&of&the&Court&of&Appeals.&If&year&not
responsible&for&a&parfcular&ﬁle,&such&that&a&subsftute&reporter&was&providing&service&to&the&court
on&a&parfcular&day,&please&make&myself&and&the&court&aware&of&such&deviafon&of&duty.
>&
>&Thank&you,
>&
>&Nathan&Burgess
>&Appellant&
>&972I971I8361
>&
>&PS&If&any&quesfons&or&if&you&care&to&advise&do&not&hesitate&to&contact&me&via&email&or&phone&as
provided.&Thank&you.
  From:    Thomas Mullins tmullins@co.collin.tx.us
Subject:   RE: Burgess, 001-86625-2012
   Date:   November 9, 2015 at 9:51 AM
     To:   Nathan Burgess pilotschoice@hotmail.com


Please read attached letter to this email.
Thanks,

Thomas Mullins, CSR
County Court At Law No. 1
2100 Bloomdale Road, Suite 20364
McKinney, Texas 75071
(972) 548-3866
tmullins@co.collin.tx.us
-----Original Message-----
From: Nathan Burgess [mailto:pilotschoice@hotmail.com]
Sent: Thursday, November 05, 2015 3:02 PM
To: Thomas Mullins
Subject: Burgess, 001-86625-2012

Thomas Mullins,

Good Day Sir.

Nathan Burgess requests copies of the transcripts from all hearings that you were responsible for in his case cited as STATE OF TEXAS V.
NATHAN EARL BURGESS, CASE NO. 001-86625-2012.

These items should have all been requested by the court appointed attorneys, Dale Rose, Stapleton, Alan Taggart, or William Schultz. I know
you are well familiar with these Court Appointed Attorneys, (Taggart was not qualified as Court appoint attorney).

Please provide these documents to the Colin County At Law Clerks Office in the original form.

I was approved as indigent with appoint attorney so tis should be without costs to me personally.

I am sure that the Court of Appeals of Teas In Austin Texas will also be requiring these documents as well, so I would appreciate as
expeditious service as possible.

The appeal is due November 17th, 2015 or the court permits extension.

Please advise as to when you can these documents available that were not provided in the Clerks Record. I believe the rule is that the original
must be filed with the Clerks Office before otherwise distributing.

Thank you Sir,

I am sure you have all the records as to what files need to be submitted; I am requesting any and al files related to the case including Attorney
Dismissals and substitutions and Or withdrawals; specifically relating to attorneys Rose, Stapleton, and Taggart… I realize this is a huge file
and may take you a time to provide, but please advise as to exact time that I can request extension of the Court of Appeals.

Thank you,

Nathan Burgess
Appellant
972-971-8361

PS If any questions or if you care to advise you can contact me via email or phone as provided. Thank you Sir...




Burgess Response.doc
                                  Thomas Mullins, CSR
                              COUNTY COURT AT LAW NO. 1
                               Collin County Courthouse
                           2100 Bloomdale Road, Suite 20364
                                   McKinney Texas 75071
                                      (972) 548-3866



Dear Mr. Burgess:

Please address any future correspondence, if any, to work e-mails and phone numbers. In
response to your voice messages and e-mails, please be advised of the following:
    1. Pursuant to Tex.R.App.P 34.6(b)(1), the court reporter needs a request in writing and
         Designation of Record to prepare the Reporter’s Record; and
    2. Pursuant to Tex.R.App.P 35.3(a)(2) and (b)(3), the court reporter must be contacted for
         fee arrangements to be made for the preparation of the Reporter’s Record or a
         presumption of indigence met under Tex.R.App P 20.2.
Since your appellate record has been completed and under Tex.R.App.P 34.6(b)(1) all hearings
requested have been filed with the Fifth Court of Appeals, there is no pending authorization to
transcribe and/or file either pre or post undesignated hearings upon application made after the
completion of the appellate process. Further, all Affidavits of Payment that were approved by the
County have been fulfilled. There will not be further authorization until there are actionable
proceedings.

In response to your statement that an Original Reporter’s Record should be filed under law with
the clerk, pursuant to Tex.R.App. P 34.5(h), a Certified Copy of the Reporter’s Record must be
filed with the clerk only in 1) criminal cases 2) cases on appeal 3) matching the Reporter’s Record
filed through TAMES as sent to the Court of Appeals. All of the authorized and designated
records that were to be included in your appellate record have been timely filed and are available
for you to check out through the clerk. We are unable to accept a new Designation of Record on
your appeal at this time until there is pending proceedings in a higher court. Your appeal is
currently dispositive in the Fifth Court of Appeals.

Should you need to request Certified Copies of either untranscribed or previously transcribed
Reporter’s Records, you may do so by 1) sending a request in writing describing the dates and
hearings you would like a transcript of 2) and making direct fee arrangements to pay for such
transcripts yourself.

Kindest Regards,

Thomas Mullins, CSR
Official Court Reporter
  From:    Nathan Burgess pilotschoice@hotmail.com
Subject:   Re: Burgess Transcripts, 001-86625-2012, or 002-86625-2012
   Date:   November 6, 2015 at 5:57 PM
     To:   Kristen Kopp kkopp@co.collin.tx.us


Ms Kopp,

Thank you for your response,

I am in communications with the JVCC Compliance Office and am aware of the rules.

Yes, I am still without costs and would be glad to file whatever paperwork you need to get paid by the arresting county.

The case is not in the 5th COA but Court of Appeals of Texas, so yes all transcriptions are necessary on appeal.

I was informed to ask you for the transcripts and to contact the Court if necessary to attain these files for the appeal.

It appears as if you are a lawyer as well as a court reporter.

Please let me know what document you need to provide these documents.

Yes, the rules are clear about criminal trials and case hearings belong in the County Clerks Record, so I am asking you to make the original
copy available to the Clerk immediately or as soon as possible.

Please give me an estimate of the time it can all be provided.

The current date set before the Court of Appeals of Texas id November 17th, 2015l however I will seek an extension of time to file based on
my attorney’s incompetent behavior. He should have known the files were needed but did not do his duty owed to me as a client.

Please let me know what I need to do, what documents you have that have not been transcribed and filed with he clerks record.

I would like everything outstanding transcribed with original to be filed with clerk and additional provided to me for the appeal.

Thank you

Nathan Burgess
972-971-8361

PS I have no other email for you and was given this emil via the JVCC Compliance Office. If you prefer another email, you will need to provide
it. Otherwise I will use the one you have provided with your license to practice as a court reporter.

Also, I am not asking for you to authorize any additional work by you, it isn’t your job to authorize anything, so I am not seeking your
authorization. I will be seeking the Court of Appeals order to do so if necessary.

So if you will just simply make the copies available to the clerks office as requested in the original form according to law I’d appreciate it very
much. Then we can work on getting me a copy to write my appeal due for in 10 days.

Please let me know if you have questions or concerns…


  On Nov 6, 2015, at 5:35 PM, Kristen Kopp <kkopp@co.collin.tx.us> wrote:

  Hello, Mr. Burgess:

  Please address any future correspondence, if any, to work e-mails and phone numbers.
  In response to your voice messages and e-mails, please be advised of the following:
      1. Pursuant to Tex.R.App.P 34.6(b)(1), the court reporter needs a request in writing and Designation of
          Record to prepare the Reporter’s Record; and
      2. Pursuant to Tex.R.App.P 35.3(a)(2) and (b)(3), the court reporter must be contacted for fee
          arrangements to be made for the preparation of the Reporter’s Record or a presumption of indigence
          met under Tex.R.App.P 20.2.
  Since your appellate record has been completed and under Tex.R.App.P 34.6(b)(1) all hearings requested
  have been filed with the Fifth Court of Appeals, there is no pending authorization to transcribe and/or file
  either pre or post undesignated hearings upon application made after the completion of the appellate
  process. Further, all Affidavits of Payment that were approved by the County have been fulfilled. There will
  not be further authorization until there are actionable proceedings.
not be further authorization until there are actionable proceedings.

In response to your statement that an Original Reporter’s Record should be filed under law with the clerk,
pursuant to Tex.R.App.P 34.5(h), a Certified Copy of the Reporter’s Record must be filed with the clerk only
in 1) criminal cases 2) cases on appeal 3) matching the Reporter’s Record filed through TAMES as sent to
the Court of Appeals. All of the authorized and designated records that were to be included in your
appellate record have been timely filed and are available for you to check out through the clerk. We are
unable to accept a new Designation of Record on your appeal at this time until there is pending
proceedings in a higher court. Your appeal is currently dispositive in the Fifth Court of Appeals.

Should you need to request Certified Copies of either untranscribed or previously transcribed Reporter’s
Records, you may do so by 1) sending a request in writing describing the dates and hearings you would like
a transcript of
2) and making direct fee arrangements to pay for such transcripts yourself.

Kindest Regards,
Kristen S. Kopp, RPR, CRR, CSR #8782
Official Court Reporter
County Court at Law No. 2
2100 Bloomdale Road, Suite 10344
McKinney, Texas 75071
972.548.3823

NOTE:&All&email&correspondence&rela4ng&to&pending&cases&will&be&ﬁled&with&the&County&Clerk&for&inclusion&in&the&record&of&the&
case.&Any&communica4on&to&the&Court&or&staﬀ&via&email&must&comply&with&Rules&21&and&21a,&T.R.C.P.&Please&review&the&
provisions&of&Canon&3B(8)&of&the&Code&of&Judicial&Conduct&should&you&need&any&clariﬁca4on&about&what&cons4tutes&Ex#Parte#
Communica4on&before&any&communica4on&with&the&judge&or&court&personnel.
&
**This&electronic&communica4on&(including&any&aPached&document)&may&contain&privileged&and/or&conﬁden4al&informa4on.&If&you&are&not&
an&intended&recipient&of&this&communica4on,&please&be&advised&that&any&disclosure,&dissemina4on,&distribu4on,&copying,&or&other&use&of&
this&communica4on&or&any&aPached&document&is&strictly&prohibited.&If&you&have&received&this&communica4on&in&error,&please&no4fy&the&
sender&immediately&by&reply&eSmail&and&promptly&destroy&all&electronic&and&printed&copies&of&this&communica4on&and&any&aPached&
document.
&

&
&
&
From: Kristen Kopp [mailto:kk.reporting@me.com]
Sent: Thursday, November 05, 2015 5:00 PM
To: Kristen Kopp
Subject: Fwd: Burgess Transcripts, 001-86625-2012, or 002-86625-2012




Begin forwarded message:

        From: Nathan Burgess <pilotschoice@hotmail.com>
        Date: November 5, 2015 at 3:30:12 PM CST
        To: kk.reporting@me.com
        Subject: Burgess Transcripts, 001-86625-2012, or 002-86625-2012

        Kristen Kopp,
Kristen Kopp,

Good Day Ma’am

Per the JVCC Compliance Staff I’m writing this request to you to politely request
the documents that you recorded in my case in Collin County specifically the
recusal of Judge Barnett Walker, and any other recording that you have associated
with my case, cited as 001-86625-2012, or 002-8625-2012. Judge Corrine Mason
and Judge Barnett Walker.

Nathan Burgess requests copies of the transcripts from all hearings that you were
responsible for in his case cited as STATE OF TEXAS V. NATHAN EARL
BURGESS, CASE NO. 001-86625-2012, 002-86625-2012.

These items were recorded during the hearings associated with he cases cited above.
The initial record begins after July 21st, 2014 to present date, November 5th, 2015.
Please provide any court reporters records that you may be in possession of from
the prior hearings associated with this case. You should have a record of all
associated activity. If You do not have possession of the hearings, please advise as
to exactly what transcripts or the stenography that you have in your possession
relating to this case.

These items should have all been requested by the court appointed attorney William
Schultz, or other prior legal representatives such as Attorneys Dale Rose, Jered
Stapleton, or Alan Taggart.

Please provide the original of the documents according to law to the Collin County
At Law Clerks Office, prior to outsourcing these to the court, or myself, or
Prosecutors office.

I was approved as indigent with appoint attorney so this should be without costs to
me personally.

I am sure that the Court of Appeals of Texas In Austin Texas will also be requiring
these documents as well, so I would appreciate as expeditious service as possible.

The appeal is due November 17th, 2015 or as the court permits extension.

Please advise as to when you can these documents available that were not provided
in the Clerks Record. Remember, the rule is that the original must be filed with the
Clerks Office before otherwise distributing.

Thank you,

I am sure you have all the records as to what files need to be provided; I am
requesting any and all files related to the case including recusals, Attorney
Dismissals, and substitutions, and Or withdrawals; specifically to William Schultz, I
realize this file may take you a time to provide, but please advise as to exact time
realize this file may take you a time to provide, but please advise as to exact time
that I can request extension of the Court of Appeals. If year not responsible for a
particular file, such that a substitute reporter was providing service to the court on a
particular day, please make myself and the court aware of such deviation of duty.

Thank you,

Nathan Burgess
Appellant
972-971-8361

PS If any questions or if you care to advise do not hesitate to contact me via email
or phone as provided. Thank you.
  From:    Kristen Kopp kkopp@co.collin.tx.us
Subject:   FW: Burgess Transcripts, 001-86625-2012, or 002-86625-2012
   Date:   November 6, 2015 at 5:35 PM
     To:   pilotschoice@hotmail.com


Hello, Mr. Burgess:

Please address any future correspondence, if any, to work e-mails and phone numbers.
In response to your voice messages and e-mails, please be advised of the following:
    1. Pursuant to Tex.R.App.P 34.6(b)(1), the court reporter needs a request in writing and Designation of
        Record to prepare the Reporter’s Record; and
    2. Pursuant to Tex.R.App.P 35.3(a)(2) and (b)(3), the court reporter must be contacted for fee
        arrangements to be made for the preparation of the Reporter’s Record or a presumption of indigence
        met under Tex.R.App.P 20.2.
Since your appellate record has been completed and under Tex.R.App.P 34.6(b)(1) all hearings requested
have been filed with the Fifth Court of Appeals, there is no pending authorization to transcribe and/or file
either pre or post undesignated hearings upon application made after the completion of the appellate
process. Further, all Affidavits of Payment that were approved by the County have been fulfilled. There will
not be further authorization until there are actionable proceedings.

In response to your statement that an Original Reporter’s Record should be filed under law with the clerk,
pursuant to Tex.R.App.P 34.5(h), a Certified Copy of the Reporter’s Record must be filed with the clerk only in
1) criminal cases 2) cases on appeal 3) matching the Reporter’s Record filed through TAMES as sent to the
Court of Appeals. All of the authorized and designated records that were to be included in your appellate
record have been timely filed and are available for you to check out through the clerk. We are unable to
accept a new Designation of Record on your appeal at this time until there is pending proceedings in a higher
court. Your appeal is currently dispositive in the Fifth Court of Appeals.

Should you need to request Certified Copies of either untranscribed or previously transcribed Reporter’s
Records, you may do so by 1) sending a request in writing describing the dates and hearings you would like a
transcript of
2) and making direct fee arrangements to pay for such transcripts yourself.

Kindest Regards,
Kristen S. Kopp, RPR, CRR, CSR #8782
Official Court Reporter
County Court at Law No. 2
2100 Bloomdale Road, Suite 10344
McKinney, Texas 75071
972.548.3823

NOTE:&All&email&correspondence&rela4ng&to&pending&cases&will&be&ﬁled&with&the&County&Clerk&for&inclusion&in&the&record&of&the
case.&Any&communica4on&to&the&Court&or&staﬀ&via&email&must&comply&with&Rules&21&and&21a,&T.R.C.P.&Please&review&the&provisions
of&Canon&3B(8)&of&the&Code&of&Judicial&Conduct&should&you&need&any&clariﬁca4on&about&what&cons4tutes&Ex#Parte#Communica4on
before&any&communica4on&with&the&judge&or&court&personnel.
&
**This&electronic&communica4on&(including&any&aPached&document)&may&contain&privileged&and/or&conﬁden4al&informa4on.&If&you&are&not
an&intended&recipient&of&this&communica4on,&please&be&advised&that&any&disclosure,&dissemina4on,&distribu4on,&copying,&or&other&use&of&this
communica4on&or&any&aPached&document&is&strictly&prohibited.&If&you&have&received&this&communica4on&in&error,&please&no4fy&the&sender
immediately&by&reply&eSmail&and&promptly&destroy&all&electronic&and&printed&copies&of&this&communica4on&and&any&aPached&document.
&

&
&
&
&
From: Kristen Kopp [mailto:kk.reporting@me.com]
Sent: Thursday, November 05, 2015 5:00 PM
To: Kristen Kopp
Subject: Fwd: Burgess Transcripts, 001-86625-2012, or 002-86625-2012




Begin forwarded message:

      From: Nathan Burgess <pilotschoice@hotmail.com>
      Date: November 5, 2015 at 3:30:12 PM CST
      To: kk.reporting@me.com
      Subject: Burgess Transcripts, 001-86625-2012, or 002-86625-2012

      Kristen Kopp,

      Good Day Ma’am

      Per the JVCC Compliance Staff I’m writing this request to you to politely request the
      documents that you recorded in my case in Collin County specifically the recusal of
      Judge Barnett Walker, and any other recording that you have associated with my
      case, cited as 001-86625-2012, or 002-8625-2012. Judge Corrine Mason and Judge
      Barnett Walker.

      Nathan Burgess requests copies of the transcripts from all hearings that you were
      responsible for in his case cited as STATE OF TEXAS V. NATHAN EARL
      BURGESS, CASE NO. 001-86625-2012, 002-86625-2012.

      These items were recorded during the hearings associated with he cases cited above.
      The initial record begins after July 21st, 2014 to present date, November 5th, 2015.
      Please provide any court reporters records that you may be in possession of from the
      prior hearings associated with this case. You should have a record of all associated
      activity. If You do not have possession of the hearings, please advise as to exactly
      what transcripts or the stenography that you have in your possession relating to this
      case.

      These items should have all been requested by the court appointed attorney William
      Schultz, or other prior legal representatives such as Attorneys Dale Rose, Jered
      Stapleton, or Alan Taggart.

      Please provide the original of the documents according to law to the Collin County
      At Law Clerks Office, prior to outsourcing these to the court, or myself, or
      Prosecutors office.

      I was approved as indigent with appoint attorney so this should be without costs to
      me personally.
I am sure that the Court of Appeals of Texas In Austin Texas will also be requiring
these documents as well, so I would appreciate as expeditious service as possible.

The appeal is due November 17th, 2015 or as the court permits extension.

Please advise as to when you can these documents available that were not provided in
the Clerks Record. Remember, the rule is that the original must be filed with the
Clerks Office before otherwise distributing.

Thank you,

I am sure you have all the records as to what files need to be provided; I am
requesting any and all files related to the case including recusals, Attorney
Dismissals, and substitutions, and Or withdrawals; specifically to William Schultz, I
realize this file may take you a time to provide, but please advise as to exact time that
I can request extension of the Court of Appeals. If year not responsible for a
particular file, such that a substitute reporter was providing service to the court on a
particular day, please make myself and the court aware of such deviation of duty.

Thank you,

Nathan Burgess
Appellant
972-971-8361

PS If any questions or if you care to advise do not hesitate to contact me via email or
phone as provided. Thank you.
  From:    Nathan Burgess pilotschoice@hotmail.com
Subject:   Burgess Transcripts, 001-86625-2012, or 002-86625-2012
   Date:   November 5, 2015 at 3:30 PM
     To:   KK.REPORTING@ME.COM


Kristen Kopp,

Good Day Ma’am

Per the JVCC Compliance Staff I’m writing this request to you to politely request the documents that you recorded in my case in Collin County
specifically the recusal of Judge Barnett Walker, and any other recording that you have associated with my case, cited as 001-86625-2012, or
002-8625-2012. Judge Corrine Mason and Judge Barnett Walker.

Nathan Burgess requests copies of the transcripts from all hearings that you were responsible for in his case cited as STATE OF TEXAS V.
NATHAN EARL BURGESS, CASE NO. 001-86625-2012, 002-86625-2012.

These items were recorded during the hearings associated with he cases cited above. The initial record begins after July 21st, 2014 to present
date, November 5th, 2015. Please provide any court reporters records that you may be in possession of from the prior hearings associated
with this case. You should have a record of all associated activity. If You do not have possession of the hearings, please advise as to exactly
what transcripts or the stenography that you have in your possession relating to this case.

These items should have all been requested by the court appointed attorney William Schultz, or other prior legal representatives such as
Attorneys Dale Rose, Jered Stapleton, or Alan Taggart.

Please provide the original of the documents according to law to the Collin County At Law Clerks Office, prior to outsourcing these to the court,
or myself, or Prosecutors office.

I was approved as indigent with appoint attorney so this should be without costs to me personally.

I am sure that the Court of Appeals of Texas In Austin Texas will also be requiring these documents as well, so I would appreciate as
expeditious service as possible.

The appeal is due November 17th, 2015 or as the court permits extension.

Please advise as to when you can these documents available that were not provided in the Clerks Record. Remember, the rule is that the
original must be filed with the Clerks Office before otherwise distributing.

Thank you,

I am sure you have all the records as to what files need to be provided; I am requesting any and all files related to the case including recusals,
Attorney Dismissals, and substitutions, and Or withdrawals; specifically to William Schultz, I realize this file may take you a time to provide, but
please advise as to exact time that I can request extension of the Court of Appeals. If year not responsible for a particular file, such that a
substitute reporter was providing service to the court on a particular day, please make myself and the court aware of such deviation of duty.

Thank you,

Nathan Burgess
Appellant
972-971-8361

PS If any questions or if you care to advise do not hesitate to contact me via email or phone as provided. Thank you.
       Prosecutors	  file,	  Conspiracy	  between	  Attorneys	  and	  Prosecutor	  to	  find	  Burgess	  
                Guilty,	  Found	  in	  documents	  sent	  in	  prosecutors	  files	  in	  case	  	  
                                               002-­‐86625-­‐2012,	  	  
                                      State	  vs	  Nathan	  Earl	  Burgess	  




	  
       Prosecutors	  file,	  Conspiracy	  between	  Attorneys	  and	  Prosecutor	  to	  find	  Burgess	  
                Guilty,	  Found	  in	  documents	  sent	  in	  prosecutors	  files	  in	  case	  	  
                                               002-­‐86625-­‐2012,	  	  
                                      State	  vs	  Nathan	  Earl	  Burgess	  

	  




	  
  From:    Nathan Burgess pilotschoice@hotmail.com
Subject:   Re: Mandamus for Relief to Texas Court of Appeals
   Date:   October 23, 2015 at 9:49 AM
     To:   John Rolater jrolater@co.collin.tx.us
    Cc:    Bill Schultz wlschultz@gmail.com, Alan taggartlawfirm@yahoo.com


Mr Rolater,

I will make sure the court tis aware of your opposition to the motion for relief.

Nathan Burgess
Appellant
972-971-8361

PS Please advise as to the issues of fraud and forgery of the intake document in the arrest file.


 On Oct 23, 2015, at 9:29 AM, John Rolater <jrolater@co.collin.tx.us> wrote:

 Thank you for the information. However I will not agree to further delay in your PDR because the matters between
 you and your former attorneys are not relevant to your PDR.

 Sent from my iPhone

 On Oct 23, 2015, at 9:00 AM, Nathan Burgess <pilotschoice@hotmail.com<mailto:pilotschoice@hotmail.com>>
 wrote:

 Mr Rolater,

 I am sending you a copy of this file so that you understand my intent to file, for good cause, motion to stay and writ of
 mandamus immediately, unless my legal demand for the safe return of my complete case files from my appointed
 attorneys is respected upon receipt by them of my demand.

 I do want to be clear, Mr. Taggart has forwarded some files after he withdrew from the case, however, he was
 ordered to turn over the complete case files to Mr Schultz by Judge Corinne Mason. Mr. Schultz has been requested
 repeatedly to turn over the file, which under threat of a lawsuit, he sent a limited file consisting if the court decision to
 affirm conviction and a print out of a couple laws on dumping from some website.

 I have requested the complete file and have not received but about 20 pages from Mr Schultz, since I do not have a
 case file to work from I can not file an appeal timely and have no option but to motion the court for a stay until
 mandamus review can be heard and decision made as to the proprietary interest of the files made by the court.

 I am sorry for the delay, I hope you will not challenge the stay based on good cause.

 Thank you,

 Nathan Burgess
 Appellant
 972-971-8361

 Begin forwarded message:

 From: Nathan Burgess <pilotschoice@hotmail.com<mailto:pilotschoice@hotmail.com>>
 Subject: Mandamus for Relief to Texas Court of Appeals
 Date: October 23, 2015 at 8:23:23 AM CDT
 To: Alan <taggartlawfirm@yahoo.com<mailto:taggartlawfirm@yahoo.com>>, Bill Schultz
 <wlschultz@gmail.com<mailto:wlschultz@gmail.com>>

 Dear Sirs, (Attorney’s Taggart and Schultz)

 Please contact me immediately before I must file Writ of Mandamus with the Texas Criminal Court of Appeals.
Please contact me immediately before I must file Writ of Mandamus with the Texas Criminal Court of Appeals.

There are many issues when trying to file an appeal such as my case.

It is a very difficult situation to represent yourself in a JP Court of Law; the Texas Court of Criminal Appeals is not a
JP Court.

I am attaching a few screen shots to support my need for Motion to Stay and Mandamus in my case.

I have repeatedly asked Mr Schultz for my case file. I have followed with Mr Taggart asking for the information that
he has forwarded to Mr Schultz under court order.

I have received no, or limited response from you both as pertaining to the work product documents that were used to
represent my case as well as, to appeal the wrongful conviction; therefore I seek Writ protection from my appointed
counselors with cause for not relinquishing my file upon request.

I will give you gentlemen until midnight Oct 23rd, 2015 to respond by making arrangements to turn over my personal
property without retaining a single file in your possession. I am requesting the full and complete file in both of your
possession and ask you to not maintain a single article of the same in your possession and / or control. I am asking
you to cease and desist from communicating further about my case information with any person. I hold you to
confidentiality as Rules of Professional Conduct without limitation. I also hold you both to liability to personal injury
based on your lack of completing this request within the time frame given to reply.

You have both been given a responsibility and I require full cooperation and timely carrying out of your fiduciary
duties owed to me as my appointed attorneys.

I also am requesting both of your complete bar information and certificates and qualifications for representing me as
a court appointed attorney under the Texas Fairness Act. If one or neither of you were not a qualified Court
Appointed Attorney in Collin County to represent me, I am making a demand upon you to disclose such information
and lack of discretion to me upon receipt of this email. Please do so immediately, any withholding of this information
will be considered a breach of your fiduciary duty owed me personally due to your representation in my case, or
cases. I will hold you both legally liable of for any or all damages incurred due to your willful negligence.

I will attach a few cases and rules that control your actions concerning proprietary possession of the files, (they are
mine in their entirety and i am making a demand for their return without limitations upon my sending and you
receiving this email).

<Screen Shot 2015-10-23 at 7.40.46 AM.png>

[cid:3354D964-EB27-4F0A-9A18-35CFC484A244@attlocal.net]
<Screen Shot 2015-10-23 at 7.38.47 AM.png>
[cid:BAAFB7F9-50F1-41A8-884B-38649A6FE49B@attlocal.net]

[cid:E2DE9919-23F0-4282-BCB3-BD0250012B5D@attlocal.net]

<Screen Shot 2015-10-23 at 7.34.50 AM.png>


I believe the I have made myself clear; I want all my files and I need and demand them immediately, without delay
and without limitation. I am not demanding a selective set of documents, but the complete file without review or
limitation. This demand included your notes, any form of media, all documents and files on any form media including,
disc, DVD, Computer, Smartphone, electronic device of any kind, including print, backup memory, email, any
information given third party, even orally must be stipulated and provided so that I am aware of any actions outside
the scope of your representation occurred that might have influenced my case; I want every item of my personal
property from every source that is or has been under your control or personal knowledge concerning my case; that
includes personal communications before the case was transferred or assigned to either of you. Please withhold
nothing as it may be damaging to my case and I will hold you both liable personally or jointly and severally, and or
vicariously.

I simply want what is mine and both of you have my property, I consider it held without consent after demand for its
return. Please do so and I will have no need of mandamus other than to complain to the court for your not returning
my materials and possible complaint to the State Bar.
my materials and possible complaint to the State Bar.

Please follow thru immediately,

Nathan Burgess
Appellant




<Screen Shot 2015-10-23 at 7.38.47 AM.png><Screen Shot 2015-10-23 at 7.34.50 AM.png><Screen Shot 2015-10-23 at 7.40.46 AM.png>
<Screen Shot 2015-10-23 at 7.39.38 AM.png><Screen Shot 2015-10-23 at 7.36.30 AM.png><Screen Shot 2015-10-23 at 7.35.29 AM.png>
  From:    John Rolater jrolater@co.collin.tx.us
Subject:   Re: Mandamus for Relief to Texas Court of Appeals
   Date:   October 23, 2015 at 9:29 AM
     To:   Nathan Burgess pilotschoice@hotmail.com
    Cc:    Bill Schultz wlschultz@gmail.com, Alan taggartlawfirm@yahoo.com


Thank you for the information. However I will not agree to further delay in your PDR because the matters between you and your former
attorneys are not relevant to your PDR.

Sent from my iPhone

On Oct 23, 2015, at 9:00 AM, Nathan Burgess <pilotschoice@hotmail.com<mailto:pilotschoice@hotmail.com>> wrote:

Mr Rolater,

I am sending you a copy of this file so that you understand my intent to file, for good cause, motion to stay and writ of mandamus immediately,
unless my legal demand for the safe return of my complete case files from my appointed attorneys is respected upon receipt by them of my
demand.

I do want to be clear, Mr. Taggart has forwarded some files after he withdrew from the case, however, he was ordered to turn over the
complete case files to Mr Schultz by Judge Corinne Mason. Mr. Schultz has been requested repeatedly to turn over the file, which under threat
of a lawsuit, he sent a limited file consisting if the court decision to affirm conviction and a print out of a couple laws on dumping from some
website.

I have requested the complete file and have not received but about 20 pages from Mr Schultz, since I do not have a case file to work from I
can not file an appeal timely and have no option but to motion the court for a stay until mandamus review can be heard and decision made as
to the proprietary interest of the files made by the court.

I am sorry for the delay, I hope you will not challenge the stay based on good cause.

Thank you,

Nathan Burgess
Appellant
972-971-8361

Begin forwarded message:

From: Nathan Burgess <pilotschoice@hotmail.com<mailto:pilotschoice@hotmail.com>>
Subject: Mandamus for Relief to Texas Court of Appeals
Date: October 23, 2015 at 8:23:23 AM CDT
To: Alan <taggartlawfirm@yahoo.com<mailto:taggartlawfirm@yahoo.com>>, Bill Schultz
<wlschultz@gmail.com<mailto:wlschultz@gmail.com>>

Dear Sirs, (Attorney’s Taggart and Schultz)

Please contact me immediately before I must file Writ of Mandamus with the Texas Criminal Court of Appeals.

There are many issues when trying to file an appeal such as my case.

It is a very difficult situation to represent yourself in a JP Court of Law; the Texas Court of Criminal Appeals is not a JP Court.

I am attaching a few screen shots to support my need for Motion to Stay and Mandamus in my case.

I have repeatedly asked Mr Schultz for my case file. I have followed with Mr Taggart asking for the information that he has forwarded to Mr
Schultz under court order.

I have received no, or limited response from you both as pertaining to the work product documents that were used to represent my case as
well as, to appeal the wrongful conviction; therefore I seek Writ protection from my appointed counselors with cause for not relinquishing my
file upon request.

I will give you gentlemen until midnight Oct 23rd, 2015 to respond by making arrangements to turn over my personal property without retaining
a single file in your possession. I am requesting the full and complete file in both of your possession and ask you to not maintain a single
article of the same in your possession and / or control. I am asking you to cease and desist from communicating further about my case
information with any person. I hold you to confidentiality as Rules of Professional Conduct without limitation. I also hold you both to liability to
personal injury based on your lack of completing this request within the time frame given to reply.

You have both been given a responsibility and I require full cooperation and timely carrying out of your fiduciary duties owed to me as my
appointed attorneys.

I also am requesting both of your complete bar information and certificates and qualifications for representing me as a court appointed
I also am requesting both of your complete bar information and certificates and qualifications for representing me as a court appointed
attorney under the Texas Fairness Act. If one or neither of you were not a qualified Court Appointed Attorney in Collin County to represent me,
I am making a demand upon you to disclose such information and lack of discretion to me upon receipt of this email. Please do so
immediately, any withholding of this information will be considered a breach of your fiduciary duty owed me personally due to your
representation in my case, or cases. I will hold you both legally liable of for any or all damages incurred due to your willful negligence.

I will attach a few cases and rules that control your actions concerning proprietary possession of the files, (they are mine in their entirety and i
am making a demand for their return without limitations upon my sending and you receiving this email).

<Screen Shot 2015-10-23 at 7.40.46 AM.png>

[cid:3354D964-EB27-4F0A-9A18-35CFC484A244@attlocal.net]
<Screen Shot 2015-10-23 at 7.38.47 AM.png>
[cid:BAAFB7F9-50F1-41A8-884B-38649A6FE49B@attlocal.net]

[cid:E2DE9919-23F0-4282-BCB3-BD0250012B5D@attlocal.net]

<Screen Shot 2015-10-23 at 7.34.50 AM.png>


I believe the I have made myself clear; I want all my files and I need and demand them immediately, without delay and without limitation. I am
not demanding a selective set of documents, but the complete file without review or limitation. This demand included your notes, any form of
media, all documents and files on any form media including, disc, DVD, Computer, Smartphone, electronic device of any kind, including print,
backup memory, email, any information given third party, even orally must be stipulated and provided so that I am aware of any actions outside
the scope of your representation occurred that might have influenced my case; I want every item of my personal property from every source
that is or has been under your control or personal knowledge concerning my case; that includes personal communications before the case
was transferred or assigned to either of you. Please withhold nothing as it may be damaging to my case and I will hold you both liable
personally or jointly and severally, and or vicariously.

I simply want what is mine and both of you have my property, I consider it held without consent after demand for its return. Please do so and I
will have no need of mandamus other than to complain to the court for your not returning my materials and possible complaint to the State Bar.

Please follow thru immediately,

Nathan Burgess
Appellant
  From:    Nathan Burgess pilotschoice@hotmail.com
Subject:   Fwd: Mandamus for Relief to Texas Court of Appeals
   Date:   October 23, 2015 at 9:00 AM
     To:   John Rolater jrolater@co.collin.tx.us
    Cc:    Bill Schultz wlschultz@gmail.com, Alan taggartlawfirm@yahoo.com


Mr Rolater,

I am sending you a copy of this file so that you understand my intent to file, for good cause, motion to
stay and writ of mandamus immediately, unless my legal demand for the safe return of my complete
case files from my appointed attorneys is respected upon receipt by them of my demand.

I do want to be clear, Mr. Taggart has forwarded some files after he withdrew from the case, however,
he was ordered to turn over the complete case files to Mr Schultz by Judge Corinne Mason. Mr.
Schultz has been requested repeatedly to turn over the file, which under threat of a lawsuit, he sent a
limited file consisting if the court decision to affirm conviction and a print out of a couple laws on
dumping from some website.

I have requested the complete file and have not received but about 20 pages from Mr Schultz, since I
do not have a case file to work from I can not file an appeal timely and have no option but to motion
the court for a stay until mandamus review can be heard and decision made as to the proprietary
interest of the files made by the court.

I am sorry for the delay, I hope you will not challenge the stay based on good cause.

Thank you,

Nathan Burgess
Appellant
972-971-8361
 Begin forwarded message:

 From: Nathan Burgess <pilotschoice@hotmail.com>
 Subject: Mandamus for Relief to Texas Court of Appeals
 Date: October 23, 2015 at 8:23:23 AM CDT
 To: Alan <taggartlawfirm@yahoo.com>, Bill Schultz <wlschultz@gmail.com>

 Dear Sirs, (Attorney’s Taggart and Schultz)

 Please contact me immediately before I must file Writ of Mandamus with the Texas Criminal Court of Appeals.

 There are many issues when trying to file an appeal such as my case.

 It is a very difficult situation to represent yourself in a JP Court of Law; the Texas Court of Criminal Appeals is not a JP Court.

 I am attaching a few screen shots to support my need for Motion to Stay and Mandamus in my case.

 I have repeatedly asked Mr Schultz for my case file. I have followed with Mr Taggart asking for the information that he has forwarded to Mr
 Schultz under court order.

 I have received no, or limited response from you both as pertaining to the work product documents that were used to represent my case as
 well as, to appeal the wrongful conviction; therefore I seek Writ protection from my appointed counselors with cause for not relinquishing my
 file upon request.

 I will give you gentlemen until midnight Oct 23rd, 2015 to respond by making arrangements to turn over my personal property without
 retaining a single file in your possession. I am requesting the full and complete file in both of your possession and ask you to not maintain a
 single article of the same in your possession and / or control. I am asking you to cease and desist from communicating further about my
 case information with any person. I hold you to confidentiality as Rules of Professional Conduct without limitation. I also hold you both to
 liability to personal injury based on your lack of completing this request within the time frame given to reply.

 You have both been given a responsibility and I require full cooperation and timely carrying out of your fiduciary duties owed to me as my
 appointed attorneys.
appointed attorneys.

I also am requesting both of your complete bar information and certificates and qualifications for representing me as a court appointed
attorney under the Texas Fairness Act. If one or neither of you were not a qualified Court Appointed Attorney in Collin County to represent
me, I am making a demand upon you to disclose such information and lack of discretion to me upon receipt of this email. Please do so
immediately, any withholding of this information will be considered a breach of your fiduciary duty owed me personally due to your
representation in my case, or cases. I will hold you both legally liable of for any or all damages incurred due to your willful negligence.

I will attach a few cases and rules that control your actions concerning proprietary possession of the files, (they are mine in their entirety and
i am making a demand for their return without limitations upon my sending and you receiving this email).
I believe the I have made myself clear; I want all my files and I need and demand them immediately, without delay and without limitation. I
am not demanding a selective set of documents, but the complete file without review or limitation. This demand included your notes, any
form of media, all documents and files on any form media including, disc, DVD, Computer, Smartphone, electronic device of any kind,
including print, backup memory, email, any information given third party, even orally must be stipulated and provided so that I am aware of
any actions outside the scope of your representation occurred that might have influenced my case; I want every item of my personal
property from every source that is or has been under your control or personal knowledge concerning my case; that includes personal
communications before the case was transferred or assigned to either of you. Please withhold nothing as it may be damaging to my case
and I will hold you both liable personally or jointly and severally, and or vicariously.

I simply want what is mine and both of you have my property, I consider it held without consent after demand for its return. Please do so and
I will have no need of mandamus other than to complain to the court for your not returning my materials and possible complaint to the State
Bar.

Please follow thru immediately,

Nathan Burgess
Appellant
  From:    Nathan Burgess pilotschoice@hotmail.com
Subject:   Mandamus for Relief to Texas Court of Appeals
   Date:   October 23, 2015 at 8:23 AM
     To:   Alan taggartlawfirm@yahoo.com, Bill Schultz wlschultz@gmail.com

Dear Sirs, (Attorney’s Taggart and Schultz)

Please contact me immediately before I must file Writ of Mandamus with the Texas Criminal Court of Appeals.

There are many issues when trying to file an appeal such as my case.

It is a very difficult situation to represent yourself in a JP Court of Law; the Texas Court of Criminal Appeals is not a JP Court.

I am attaching a few screen shots to support my need for Motion to Stay and Mandamus in my case.

I have repeatedly asked Mr Schultz for my case file. I have followed with Mr Taggart asking for the information that he has forwarded to Mr
Schultz under court order.

I have received no, or limited response from you both as pertaining to the work product documents that were used to represent my case as
well as, to appeal the wrongful conviction; therefore I seek Writ protection from my appointed counselors with cause for not relinquishing my
file upon request.

I will give you gentlemen until midnight Oct 23rd, 2015 to respond by making arrangements to turn over my personal property without retaining
a single file in your possession. I am requesting the full and complete file in both of your possession and ask you to not maintain a single
article of the same in your possession and / or control. I am asking you to cease and desist from communicating further about my case
information with any person. I hold you to confidentiality as Rules of Professional Conduct without limitation. I also hold you both to liability to
personal injury based on your lack of completing this request within the time frame given to reply.

You have both been given a responsibility and I require full cooperation and timely carrying out of your fiduciary duties owed to me as my
appointed attorneys.

I also am requesting both of your complete bar information and certificates and qualifications for representing me as a court appointed
attorney under the Texas Fairness Act. If one or neither of you were not a qualified Court Appointed Attorney in Collin County to represent me,
I am making a demand upon you to disclose such information and lack of discretion to me upon receipt of this email. Please do so
immediately, any withholding of this information will be considered a breach of your fiduciary duty owed me personally due to your
representation in my case, or cases. I will hold you both legally liable of for any or all damages incurred due to your willful negligence.

I will attach a few cases and rules that control your actions concerning proprietary possession of the files, (they are mine in their entirety and i
am making a demand for their return without limitations upon my sending and you receiving this email).
I believe the I have made myself clear; I want all my files and I need and demand them immediately, without delay and without limitation. I am
not demanding a selective set of documents, but the complete file without review or limitation. This demand included your notes, any form of
media, all documents and files on any form media including, disc, DVD, Computer, Smartphone, electronic device of any kind, including print,
backup memory, email, any information given third party, even orally must be stipulated and provided so that I am aware of any actions outside
the scope of your representation occurred that might have influenced my case; I want every item of my personal property from every source
that is or has been under your control or personal knowledge concerning my case; that includes personal communications before the case
was transferred or assigned to either of you. Please withhold nothing as it may be damaging to my case and I will hold you both liable
personally or jointly and severally, and or vicariously.

I simply want what is mine and both of you have my property, I consider it held without consent after demand for its return. Please do so and I
will have no need of mandamus other than to complain to the court for your not returning my materials and possible complaint to the State Bar.

Please follow thru immediately,

Nathan Burgess
Appellant
  From:    John Rolater jrolater@co.collin.tx.us
Subject:   RE: Forged Document
   Date:   October 28, 2015 at 9:48 AM
     To:   Nathan Burgess pilotschoice@hotmail.com, 2148612364@rcfax.com


I"kept"the"scan"ﬁles"I"sent"you."I"have"the"paper"ﬁles"that"were"scanned.
"
From: Nathan Burgess [mailto:pilotschoice@hotmail.com]
Sent: Wednesday, October 28, 2015 9:18 AM
To: 2148612364@rcfax.com
Cc: John Rolater
Subject: Forged Document

Mr Rolater,

I am forwarding this document to the Texas Rangers asa I mentioned yesterday. If younwould like
to confirm its authenticity please do so.

Thank you,

Nathan Burgess

cell… 972-971-8361

PS This is the document that was sent from you with the Prosecutors file.
letter to attorney general                                                                          11/9/15, 10:26 AM




                    From: Nathan Burgess <pilotschoice@hotmail.com>
                    To: Drew Burgess <burgess.drewc@gmail.com>, Nathan Burgess
                    <pilotschoice@hotmail.com>
                    Subject: letter to attorney general
                    Date: September 16, 2012 at 1:45:17 PM CDT

                    Mr Attorney General and Staff,

                    Please allow me to introduce myself. First of all I am a Christian, saved in
                    1977 in Ft Worth Texas at Northside Assembly of God Church. The
                    experience radically changed my life. I immediately stated attending
                    church as often as the doors were opened. I had realized that I was a
                    sinner that had not known about the right way to live my life since I did
                    not understand my need of a savior. I immediately stopped drinking and
                    running around and started a new life of Christian service. I wish I had
                    been able to live completely without sin as the bible encourages us to do,
                    but I did try my best to live to the best possible standards of my church
                    and the community. I have done my best to live by those standards to
                    this day, of course, not without personal failures, but it is still the way I
                    live and have taught my children to live.

                    Unfortunately, I lost my wife of 20 years in 2000, so I have raised my
                    three children, Drew, Tiffany and Shaun who range from 23 to 27 years
                    old, all students and exceptional citizens. I have done my best to teach
                    them to believe in law and order, however, these current events are
                    stressing us to the point of doubt as to the accuracy of my teachings; the
                    police have been abusive and so has the court system.

                    We are currently in an appeals process for a 24 hour notice to vacate
                    which is not legal in Texas, but we have been evicted, at least my kids
                    have from a home in Murphy Texas, yet I was not allowed to participate,
                    yet publically, I have been trashed for being a squatter, etc, but have not
                    been allowed to participate in the eviction process, but have also been
                    accused as having, Naked possession or just plain trespassing. All of the
                    names are pure fabrications of the truth. My children had a written
                    contract with the Castle keeper Inc, and I was invited by my son, Shaun,
                    to stay at the home, and I was at the home from the day of lease until
                    July 11, when we were all illegally disenfranchised by Judge Payton and
                    The Collin County Constables office. On the 13th, of July, I was arrested by
                    Murphy Police, after Officer Hermes, a seargeant with the MPd, under
                    threat of arrest, ordered me onto the property to remove items which




                                                                                                          Page 1 of 4
letter to attorney general                                                                          11/9/15, 10:26 AM




                    partially touched the street or sidewalk. I under duress and the
                    “Emergency Doctrine” disregarded my own items, immediately followed
                    orders and rapidly removed the items from the curb and sidewalk, (only
                    one item was on the sidewalk). I mistakenly believed that a 200 lb, heat
                    treated, display shelf piece would not break when I pushed it, but it did
                    indeed break, at a thousand dollar loss to myself. I continued removing
                    the other items from the area as ordered by hermes. He told me as I was
                    arrested for breaking the glass, illegal dumping: then proceeded to
                    intimidate my son, trying to arrest him as well. He charged me with illegal
                    dumping and disorderly conduct, blocking the street; however it has since
                    been dismissed and a new charge, (unreasonable noise) has been added.
                    On Sept 4th, 2012, another charge has been added and sent to the judge
                    for “PC”, the charge, Criminal Mischievous, for knowingly and intentionally
                    destroying, “door”. I deny all charges and under duress and unlawful
                    coercion, my civil rights were violated by hermes, when he forced me
                    under threat of arrest to return to the property, then did not like my
                    performance, arrested me. I was told we had 10 minutes to get it done, I
                    then told the officer to do whatever he wanted with the items, but was
                    forced to do the work against my will, then arrested. I claim false arrest
                    and malicious prosecution and ask the attorney general office to
                    investigate these charges thoroughly, as you do have access to the videos
                    from April to July 13th, 2012, and all my words can be validated for
                    accuracy.

                    I was not allowed to be a defendant; I was not on the property when the
                    officer told me to move the items; I told the officer to do as he wished
                    with the items, after he told me a mover was coming in 10 minutes to
                    remove the items; I was told to go back on the property to remove the
                    items from sidewalk and street under penalty of arrest if I refused to
                    comply; then arrested because I ignorantly broke I shelving piece of my
                    own family possession when I tried to move it incorrectly.

                    I am currently in an appeals process, which has been going on before any
                    criminal allegations have been made against me, so therefore the papers
                    are needed for evidence in the civil suit, not criminal at this time. Also, I
                    am not violent, never have been, never will be. Lies have been thrown at
                    me from every direction, and if you find any record of violence from me
                    from any source please make me aware of it and I will bring this to the
                    attention of any attorney that may be willing to take my case in the future.
                    At this point, I have no attorney, have not filed any lawsuits and not made




                                                                                                          Page 2 of 4
letter to attorney general                                                                           11/9/15, 10:26 AM




                    any decisions about lawsuits.

                    As far as, A “Bomb” comment being made toward the city of “Murphy”; I
                    have sent that information to the FBI, Texas Rangers, ETC, and asked
                    them to investigate it. I was innocently speaking of a civil strategy with the
                    Dallas Morning News reporter, and nothing to do with a device that would
                    harm anyone at all; pure fabrication and lies, as a matter of fact, no
                    mention of the city of Murphy had been made at all up until July 13th,
                    when I was arrested, so therefore, the comment made was well before
                    that date while we were talking of only civil litigation. The “bomb” in
                    question, was concerning 12 months of unpaid fees owed to the
                    defendants by the Plaintiff in the case that could add up to over $400,000
                    based on his denial of contractual claims in the eviction case. The contract
                    was for employment, Subcontractor work and no fees have been paid;
                    salaries, hourly wages etc. So the “bomb” cited by Mr Farley of the DMN,
                     was purely a “Money Bomb” of counterclaims for the trial against the
                    defendant. All this was done via text messaging from my phone so it can
                    all be verified, and undoubtedly proven that these claims of threats against
                    the City of Murphy or it’s employees are false and malicious and designed
                    to deceive and to bring unfair advantage to the city’s case by false
                    representations of the truth.

                    The preceding information is not the work of a trained, “lying lawyer”, just
                    a Texas Citizen that you hold the videos and audio to prove my innocence
                    and the disingenuousness of the murphy Police and their reports that I
                    was throwing things onto the property from the truck when they arrived
                    on the scene, which the videos show I was sitting under a shade tree with
                    my kid and his friends when they arrived 6 vehicle strong, blocking the
                    road at both ends, driving like crazy persons back and forth in front of the
                    property, on a quiet residential street, until they stopped and Hermes
                    started his military type crackdown of a peaceful setting of an evicted
                    family trying their best under limited resources to remove their items from
                    the property where the constable’s office and Castle keepers unlawfully
                    placed all the items and did not place them in a place off of the property
                    or in a safe storage facility as the writ of possession ordered but left them
                    scattered on the entire square footage of the front lawn of the home and
                    the city gave us until a certain time to remove the items which we were
                    communicating with the City Code department that Had just come by and
                    said we were doing a good job and they would return with police to work
                    something out since it looked like we were running out of time. We never
                    expected such a show of violent force as we received at the hand of



                                                                                                           Page 3 of 4
letter to attorney general                                                                         11/9/15, 10:26 AM




                    hermes and his officers. Strictly unconstitutional all around.

                    Hermes them proceeded to make treats about terrorism and stalking
                    charges against my son. Please research this case, it was highly visible in
                    the media and we were made to be Squatters, but in reality we are still
                    fighting a 24 hour notice to vacate. The actions of the court and police
                    department are illegal in our estimations. Please investigate the case and
                    you will see it is over an illegal notice to vacate and nothing else,
                    regardless of media attraction and misrepresentations and outright lies.

                    Sincerely

                    Nathan Burgess

                    PS Murphy City attorney’s have been wrongfully involved in this civil case,
                    gone crazy now, since June 6th, 2012, well before any police or criminal
                    allegations. She even told the plaintiff attorney, according to statements
                    made by plaintiff attorney during pretrial, that “you get rid of the younger
                    Burgess’s and Ill get rid of him, meaning myself”. Where were these kind
                    of statements reasonable due to the fact we were in court, under an
                    eviction hearing, and no judgments of any kind had yet been made by the
                    JP Judge? Not legal procedure, unreasonable and unconstitutional.

                    Thank you




                                                                                                         Page 4 of 4